UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 29, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7898 LOWE'S COMPANIES,INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0578072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS OUTSTANDING AT AUGUST 26, 2011 Common Stock, $.50 par value LOWE’S COMPANIES, INC. - INDEX - PART I - Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets - July 29, 2011 (Unaudited), July 30, 2010 (Unaudited) and January 28, 2011 3 Consolidated Statements of Current and Retained Earnings (Unaudited) - Three and six months ended July 29, 2011 and July 30, 2010 4 Consolidated Statements of Cash Flows (Unaudited) - Six months ended July 29, 2011 and July 30, 2010 5 Notes to Consolidated Financial Statements (Unaudited) 6- 13 Report of Independent Registered Public Accounting Firm 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 - 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II- Other Information Item 1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item6. Exhibits 23 - 24 Signature 25 Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) July 29, 2011 July 30, 2010 January 28, 2011 Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Merchandise inventory - net Deferred income taxes - net Other current assets Total current assets Property, less accumulated depreciation Long-term investments Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $ 39 $ 37 $ 36 Accounts payable Accrued compensation and employee benefits Deferred revenue Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred income taxes - net Deferred revenue - extended protection plans Other liabilities Total liabilities Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding July 29, 2011 July 30, 2010 January 28, 2011 Capital in excess of par value 7 9 11 Retained earnings Accumulated other comprehensive income 82 39 53 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to the consolidated financial statements (unaudited). 3 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share Data Three Months Ended Six Months Ended July 29, 2011 July 30, 2010 July 29, 2011 July 30, 2010 Current Earnings Amount Percent Amount Percent Amount Percent Amount Percent Net sales $ Cost of sales Gross margin Expenses: Selling, general and administrative Depreciation Interest - net 90 84 Total expenses Pre-tax earnings Income tax provision Net earnings $ Weighted average common shares outstanding - basic Basic earnings per common share $ Weighted average common shares outstanding - diluted Diluted earnings per common share $ Cash dividends per share $ Retained Earnings Balance at beginning of period $ Net earnings Cash dividends ) Share repurchases ) Balance at end of period $ See accompanying notes to the consolidated financial statements (unaudited). 4 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Six Months Ended July 29, 2011 July 30, 2010 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Loss on property and other assets - net 16 Share-based payment expense 59 55 Net changes in operating assets and liabilities: Merchandise inventory - net ) ) Other operating assets ) Accounts payable Other operating liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Proceeds from sale/maturity of investments Increase in other long-term assets ) ) Property acquired ) ) Proceeds from sale of property and other long-term assets 20 9 Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of long-term debt - Repayment of long-term debt ) ) Proceeds from issuance of common stock under share-based payment plans 55 62 Cash dividend payments ) ) Repurchase of common stock ) ) Excess tax benefits of share-based payments 3 1 Net cash used in financing activities ) ) Effect of exchange rate changes on cash 4 1 Net (decrease)/increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements (unaudited). 5 Table of Contents Lowe's Companies, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1: Basis of Presentation - The accompanying consolidated financial statements (unaudited) and notes to the consolidated financial statements (unaudited) are presented in accordance with the rules and regulations of the Securities and Exchange Commission and do not include all the disclosures normally required in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America.The consolidated financial statements (unaudited), in the opinion of management, contain all adjustments necessary to present fairly the financial position as of July 29, 2011, and July 30, 2010, and the results of operations for the three and six months ended July 29, 2011, and July 30, 2010, and cash flows for the six months ended July 29, 2011 and July 30, 2010. These interim consolidated financial statements (unaudited) should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Lowe's Companies, Inc. (the Company) Annual Report on Form 10-K for the fiscal year ended January 28, 2011 (the Annual Report).The financial results for the interim periods may not be indicative of the financial results for the entire fiscal year. Certain prior period amounts have been reclassified to conform to current classifications. Deferred revenue – extended protection plans, which was previously included in other liabilities (noncurrent), is now a separate line item on the consolidated balance sheets. Note 2: Fair Value Measurements and Financial Instruments - Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The authoritative guidance for fair value measurements establishes a three-level hierarchy, which encourages an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The three levels of the hierarchy are defined as follows: · Level 1 - inputs to the valuation techniques that are quoted prices in active markets for identical assets or liabilities · Level 2 - inputs to the valuation techniques that are other than quoted prices but are observable for the assets or liabilities, either directly or indirectly · Level 3 - inputs to the valuation techniques that are unobservable for the assets or liabilities The following tables present the Company’s financial assets measured at fair value on a recurring basis as of July 29, 2011, July 30, 2010, and January 28, 2011, classified by fair value hierarchy: 6 Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (In millions) July 29, 2011 (Level 1) (Level 2) (Level 3) Available-for-sale securities: Municipal obligations $ $
